Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because exceeds the word limit.  Correction is required.  See MPEP § 608.01(b).




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with phrases attempting to describe physical structures and relationships that are currently unclear as written.  Examples of such phrases are: 
“faces the specific direction” of claim 1 – it is unclear if the phrase means that it faces upstream or downstream in the specific direction; 
“inclined upstream in the specific direction along the conveying direction” of claim 2 - it is unclear if the incline increases or decreases along the conveying direction, and from what it increases or decreases (radially inward from an inner surface of the…, at an angle to a…, etc); 
“raised in the specific direction from an end of the scooping surface on the downstream side in the conveying direction” of claim 3 – it is unclear to what item this is referring, is the end on the downstream side or is the wall portion raised on the downstream side; 
“an inner radial end of the wall portion being inclined in the conveying direction compared with an outer radial end of the wall portion” of claim 3 - it is completely unclear what is being meant by this phrasing;  the issues exposed with claim 3 are so severe that they preclude a reasonable search over prior art as one skilled in the art cannot determine the metes and bounds of the claim;
In claim 7, it is unclear if the second protrusion is being independently rotated in the specific direction or if the second protrusion is rotated as a result to the developer storage container being rotated in the specific direction; and
In claim 8, it is unclear what is meant by “the second protrusion is contiguous with an end of a boundary on the downstream side in the conveying direction”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamane et al. (US Pub.2016/0378021).
Regarding claim 1, Yamane et al. (US Pub.2016/0378021) teach a developer storage container (fig.8, #33Y) positioned such that a rotation axis of the developer storage container is parallel to a horizontal plane during use (see fig.2&4), the developer storage container comprising: a storage portion having a tubular shape coaxial to the rotation axis (fig.8, #33) and configured to convey developer stored inside the storage portion in a conveying direction parallel to the rotation axis (fig.8, direction A) by being rotated around the rotation axis in a specific direction (fig.8, rotation direction B); a communication portion having a tubular shape that has a smaller diameter than the storage portion, that is coaxial to the rotation axis, and that extends in the conveying direction from an end of the storage portion on a downstream side in the conveying direction (fig.9A&B, portion #340 with smaller diameter extending in direction A) and connecting the storage portion to an opening portion that has an opening facing the conveying direction (fig.9B, #33e); a scooping portion including a scooping surface that faces the specific direction (fig.9A&B, #341 faces rotation direction B) at the end of the storage portion on the downstream side in the conveying direction and radially outside the communication portion (see fig.9B) and configured to scoop up the developer that is in contact with the scooping surface as the storage portion rotates in the specific direction (para.0076); and a guide portion disposed radially inside the scooping portion to be contiguous with the scooping surface and an inner peripheral surface of the communication portion and configured to guide the developer scooped up by the scooping portion to the communication portion (see annotated fig.9B, below, surface #G).
Annotated Fig.9B:

    PNG
    media_image1.png
    376
    554
    media_image1.png
    Greyscale

Regarding claim 2, Yamane et al. (US Pub.2016/0378021) teach a developer storage container wherein the scooping surface is inclined upstream in the specific direction along the conveying direction (see fig.9A-11, #341 is inclined upstream in rotation B direction as it approaches #33e).
Regarding claim 4, Yamane et al. (US Pub.2016/0378021) teach a developer storage container wherein the guide portion widens from an end of the scooping surface on an upstream side in the conveying direction toward the communication portion (see annotated Fig.9B, above, #G gets wider toward #33e).
Regarding claim 5, Yamane et al. (US Pub.2016/0378021) teach a developer storage container wherein the storage portion includes a first protrusion extending helically on an inner peripheral surface of the storage portion along the rotation axis (fig.7, #33b), and the scooping portion is contiguous with an end of the first protrusion on the downstream side in the conveying direction (fig.7, see end of #33b at #340).
Regarding claim 6, Yamane et al. (US Pub.2016/0378021) teach a developer storage container further comprising: another scooping portion paired with the scooping portion and facing the scooping portion with the rotation axis therebetween (fig.10, #340 on both sides of #O), wherein the pair of scooping portions include a first scooping portion that is contiguous with the first protrusion and a second scooping portion that is not contiguous with the first protrusion (fig.7, where #33b meets one #340, the opposite #340 would not meet that #33b).
Regarding claim 7, Yamane et al. (US Pub.2016/0378021) teach a developer storage container wherein the communication portion includes a second protrusion extending helically on the inner peripheral surface of the communication portion around the rotation axis (fig.13 &11, #343 helically extending on inner wall of connector at the innermost edge of #341) and is configured to convey the developer in the conveying direction by being rotated in the specific direction (para.0081).
Regarding claim 8, Yamane et al. (US Pub.2016/0378021) teach a developer storage container wherein the second protrusion is contiguous with an end of a boundary on the downstream side in the conveying direction, the boundary being located between the scooping surface and the guide portion (fig.9B&13, since #343 is mounted on the inner edge of #341, though not depicted in annotated fig.9B, above, #343 would necessarily end where #341 meets G, since 341 is not longer present there).
Regarding claim 9, Yamane et al. (US Pub.2016/0378021) teach an image forming apparatus (fig.2) comprising: the developer storage container according to claim 1 (see rejection herein); and an image forming portion configured to form an image using the developer supplied from the developer storage container (fig.2, #6Y-6K).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kuboki et al. (US Pub.2017/0212449) teach a developer storage container which has a relatively similar communication portion as that in Yamane et al. (US Pub.2016/0378021).
Matsuoka et al. (US 5,890,040) teach a developer storage container with a toner guide in the connecting portion.

Contact Information	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K ROTH whose telephone number is (571)272-2154. The examiner can normally be reached Monday - Friday, 7:30AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LKR/
12/9/2022

/Arlene Heredia/          Primary Examiner, Art Unit 2852